     Case: 1:20-cv-00134-GHD-DAS Doc #: 17 Filed: 02/23/21 1 of 1 PageID #: 544




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

BLUE CANOE, INC.                                                                  PLAINTIFF

v.                                            CIVIL ACTION NO. 1:20-cv-00134-GHD-DAS

WESTERN WORLD INSURANCE COMPANY;
and JOHN DOES I-III                                                           DEFENDANTS

              ORDER GRANTING PLAINTIFF'S MOTION TO REMAND

      Pursuant to an opinion issued this date, the Court hereby ORDERS:

       (I) the Plaintiffs motion to remand this case to state court [5] is GRANTED;

      (2) this cause is hereby REMANDED to the County Court of Lee County, Mississippi; and

       (3) this case is CLOSED.      J
       SO ORDERED, this, thedJ day of February, 2021.




                                                   SENIOR U.S. DISTRICT JUDGE
